Electronically Filed
                                                               Supreme Court
                                                               SCWC-29060
                                                               23-NOV-2010
                                                               10:54 AM


                              NO. SCWC-29060

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                     vs.

           BARRY SILVER, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 29060; CR. NO. 05-1-0282)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Duffy, J., for the court1)

           Petitioner/Defendant-Appellant Barry Silver’s

application for writ of certiorari, filed on October 13, 2010, is

hereby accepted.

           DATED:    Honolulu, Hawai#i, November 23, 2010.

                                   FOR THE COURT:

                                   /s/ James E. Duffy, Jr.

                                   Associate Justice
Peter Van Name Esser
and Myles S. Breiner
for petitioner/defendant-
appellant on the application



      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge Del Rosario, assigned by reason of vacancy.